         Case 1:20-cv-07888-KPF Document 30 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNIE HERNANDEZ,

                          Plaintiff,
                                                    20 Civ. 7888 (KPF)
                   -v.-
                                                          ORDER
FAMILY DOLLAR STORES OF NEW
YORK, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Earlier today, there was a conference in this matter, at which conference

Plaintiff was granted leave to move for summary judgment. As discussed at the

conference, the parties are directed to adhere to the following briefing schedule:

Plaintiff’s opening papers are due on or before April 30, 2021; Defendant’s

opposing papers are due on or before June 1, 2021; and Plaintiff’s reply is due

on or before June 15, 2021.

      SO ORDERED.

Dated:       April 1, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
